Citation Nr: 0324830	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  00-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cellulitis of the right foot.


REPRESENTATION

Appellant represented by:	Jack Johnston, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from January 1955 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The Board notes that the veteran requested a personal hearing 
in November 2000.  He was notified of the date, time, and 
location of that hearing by a VA letter dated in February 
2003.  The veteran failed to report for his hearing and there 
are no other outstanding hearing requests of record.

The Board remanded this case to the RO in April 2003, in 
part, to permit the RO to address the issue of whether there 
is clear and unmistakable error (CUE) in the RO's December 
1956 rating decision that denied service connection for 
cellulitis of the right foot.  In an April 2003 letter the RO 
requested that the veteran state in greater detail what he 
thought the clear and unmistakable error was in the 1956 
decision.  No response was forthcoming from the veteran and 
the issue was addressed by the RO in May 2003 adjudicative 
action and supplemental statement of the case (SSOC) of that 
same date.  At that time, the veteran was also informed that 
if he wished to appeal the CUE issue, he had to submit a VA 
Form 9 within 60 days of the date of the SSOC.  Again, no 
response was forthcoming, and the Board finds that this 
matter is not in appellate status at this time.  


FINDINGS OF FACT

1.	Most recently, in an unappealed January 1997 rating 
decision, the RO denied service connection for cellulitis of 
the right foot.  

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's January 1997 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The unappealed January 1997 rating decision denying 
service connection for cellulitis of the right foot is final.  
38 U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2002).

2.  Since the January 1997 rating decision, new and material 
evidence has not been received, and the veteran's claim of 
entitlement to service connection for cellulitis of the right 
foot is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in August 1999 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a December 1999 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a September 2000 statement of the case and a 
supplemental statement of the case issued in May 2003, the RO 
notified the veteran of regulations pertinent to service 
connection and new and material evidence claims, informed him 
of the reasons why his claim had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claim.  

In an April 2003 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  The Board concludes that 
the provisions of the VCAA have been complied with to the 
extent required under the circumstances presented in this 
case.

B.  Legal analysis

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for cellulitis of 
the right foot on the basis that he has submitted new and 
material evidence.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The veteran's original claim of entitlement to service 
connection for cellulitis of the right foot was denied by the 
RO in December 1956.  That denial was based on the finding 
that while the veteran was treated for cellulitis of the 
right foot during active service, his right foot was normal 
at separation and the disorder was considered resolved.  The 
Board observes that the veteran's service connection claim 
was again addressed in August 1990, and January 1997.  The 
claim was denied on each occasion as the RO determined that 
new and material evidence had not been presented.  The 
January 1997 decision also noted that the veteran has 
recently been diagnosed with chronic stasis of the lower 
extremities, peripheral vascular disease of the lower 
extremities and feet, venous varicosities, and peripheral 
neuropathy of the lower extremities and feet.  Such diagnoses 
had been attributed to his diabetes mellitus.  The January 
1997 rating decision is final.  See 38 U.S.C.A. §7104 (West 
2002); 38 C.F.R. § 20.1103 (2002).

In August 1999, the veteran requested that his claim of 
entitlement to service connection for cellulitis of the right 
foot be reopened.  That claim was denied by a December 1999 
rating decision on the basis that new and material evidence 
had not been presented to show that the veteran's had 
cellulitis that was etiologically related to active service.  
The veteran disagreed with the December 1999 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal in 
November 2000.  As there is a prior final decision for this 
claim, the January 1997 rating decision, the Board is 
required to determine whether new and material evidence has 
been presented before reopening and adjudicating the service 
connection claim.  See Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1980). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, the veteran has not submitted any 
medical or lay evidence in support of his claim subsequent to 
the January 1997 rating decision.  In fact, the veteran has 
not submitted any evidence at all since the January 1997 
decision was issued.  In November 2000, he requested a 
personal hearing before a Member of the Board.  Despite being 
notified of the date, time, and location of the hearing, the 
veteran did not report for the hearing and the Board knows of 
no additional hearing requests of record. 

The contentions made by the veteran in his August 1999 
statement requesting that his service connection claim be 
reopened cannot be considered new.  Moreover, such statements 
are not material.  It is now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board has determined that in the absence of presentation 
of evidence addressing the matters of in-service incurrence 
or aggravation of cellulitis of the right foot, new and 
material evidence cannot be said to have been submitted and 
the claim cannot be reopened.

For the reasons stated above, the Board finds that there has 
been no evidence submitted subsequent to the January 1997 
denial of the veteran's claim that is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, new and material evidence 
has not been submitted and the claim for entitlement to 
service connection for cellulitis of the right foot is not 
reopened.




ORDER

The claim of entitlement to service connection for cellulitis 
of the right foot is not reopened; the appeal is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

